Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deepak Rajani has filed a petition for permission to appeal numerous district court orders under Fed. R.App. P. 5. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Rajani seeks to contest on appeal are neither final orders nor appealable interlocutory or collateral orders, and we therefore lack jurisdiction to review the orders. Accordingly, we deny Rajani’s petition for permission to appeal and deny Rajani’s various pending *254motions filed in the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.